Title: From Abigail Smith Adams to Catherine Nuth Johnson, 8 May 1801
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my dear Madam
Quincy May 8th 1801

It is now near three Months since I left the city of Washington; in all which time I have not received a line from you; I do not mention this with the spirit of accusation, for I have been equally culpable; that I have written to you however, the letter which lies unsent, before me will testify. It is now of too old a date to make a journey of 500 miles; and I reassume my pen to inquire after your Health, and that of all your Family, who have frequently been the Subjects of my thoughts; tho I have not communicated with you for so long a period. I have felt an unusual reluctance at taking up my pen to write a Letter to any one, but my Children. Mrs otis who wrote me; soon after my arrival at Quincy, is the only person to whom I have written, and sent a Letter, for to Mrs Dexler I wrote one, but like that to you; it now lies in my draw.
The weather has been so rainy, so cloudy, and so cold, that my Spirits have partaken of the gloomyness of the Season; if you have not had your portion of the same season; I shall begin to think less favorably of this climate; than of yours; yet the Beauties which my Garden unfolds to my view from the window at which I now write; tempt me to forget the past, and rejoice in the full Bloom of the pear, the Apple, the plumb, and peach, and the rich luxurence of the Grass plats; intersperced with the cowslip, the daffy and Callombine, all unite to awaken the most pleasing sensations, and to raise the mind from Nature, up to Natures God, The Crown Imperial, tho an early flower has not yet found an assylum in my Garden; it bears to monarchical a Name, to find admittance in the Catalogue of an humble citizen, whose future occupations are destined to be, not amongst the sons of Men, but the more innocent productions of Nature, the Groves the Gardens and the feild’s. These will gratefully return the labour and toil bestowed upon their cultivation, by the fruits they will offer, the fragrance they will yeald, and the coulours they will display. envy nips not their buds, calumny destroys not their fruits, nor does ingratitude tarnish their coulours.
“Even luxery itself, when feasting here
Is guiltless, and esteemd a crime no more.”
I quit my rural subject for one still nearer my Heart; and inform you that I have just read a Letter from Berlin dated the 7th of Feb’ry to Thomas. our Children were then well, my son much afflicted by the news he had just received of the death of his Brother; which with the circumstances attending it, would have been sufficient to have excited a train of melancholy reflections, but to this was added the unfounded report, of his Fathers being sick of a fever; reports of this kind circulated wantonly, can create but a trancient unhappiness to those connections who can soon discover the truth; but to those who are far distant, the falshood, has all the power of reality and gives an equal portion of unhappiness; I think my dear Madam we may hope to see our children in the course of the summer; God send them a safe passage, and a joyfull meeting of their Friend’s—Mr. Adams’s Letters all show that he has been an attentive observer, of the conduct; measures and motives which have created the two great parties in our Country; nor is he unmindfull of the concequences; if he had been a personal Spectator, during the six years he has been absent; he could not have judged with more accuracy.
Let me ask you my dear Madam, why Gov’r Johnson refused the Chief Justiceship to which he was appointed? who should stand in the Gap? who should strive to uphold the Government but those strong pillars which are not to be shaken, or destroyed, but by the final dissolution of the Building? What a substitute in his Room?! I had hoped  better things! I had hoped that we should not have been tossed upon the “tempestous Sea of Liberty” but he who runs may read.
I inclose to you a printed Letter which I have detained a long time, not knowing how to wound Your feelings by the base Calumny it contains; yet it is proper that you should see what that party are capable off; the Letter had the name cut out to avoid a prossecution I suppose. The writer is said to be a mean wretch by the name of Clay of virgina, who I presume was not capable of writing it himself; it was undoubtedly pennd for him, as I suppose Lyons was for him—The Morals and Manners of our Country, are prostituted in a most allarming manner—Crimes and vices are rather a recommendation to office than a bar to promotion. under such circumstances, the “post of honour is a private station”
When you see Mrs. Stodart, present my Love to her, and to all the Ladies of George Town who honourd me by their attentions, my gratefull remembrance—To mr. Johnson and the Ladies of your Family present me affectionatly—Neither Susan or I forget mrs. Henning; Susan talks of her with the affection and regard which she feels for her. She also desires to be rememberd to the miss Johnsons—& the rest of her Schoolmates.
Louisa also request the Ladies to accept her friendly regards. I wish most sincerely the distance could be shortned between us that I might hope for the pleasure of a visit from you, at our Rural residence of Quincy, where the free Soul may look down with pity, upon the rancourous malice of party Spirit; and the greedy grasp for power and office;
with much Love regard and /  Esteem, /  I subscribe myself /  Your Friend

Abigail Adams